          Case 1:20-cv-00918-AKH Document 35
                                          36 Filed 11/11/20
                                                   11/16/20 Page 1 of 2




Via ECF

                                                   November 11, 2020


Hon. Alvin K. Hellerstein                          Argument is adjourned to January 15, 2021 at 11:30
United States District Judge                       a.m.
Daniel Patrick Moynihan
United States Courthouse                           So ordered,
500 Pearl St.                                      /s/
New York, NY 10007-1312                            Alvin K. Hellerstein
                                                   11/12/20

               Re:    Germantom v. Epoch Times, et al
                      Case No. 20-cv-918 (AKH)

                      LETTER REQUEST FOR ADJOURNMENT OF ORAL
                      ARGUMENT ON MOTION TO DISMISS AND CROSS-MOTION
                      TO AMEND THE COMPLAINT

Dear Judge Hellerstein:
This firm represents the plaintiff, Germantom International GmbH (“Plaintiff”), in the above-
referenced matter. We are in receipt of your Honor’s Order dated November 9, 2020 rescheduling
the oral argument on the pending Motion to Dismiss and our Cross-Motion to Amend the
Complaint for December 29, 11:00am. Due to a long-planned family vacation between Christmas
and New Year’s Day, we kindly ask to adjourn the oral argument for a convenient date in January
2021 or thereafter.
We have previously corresponded with counsel for Defendants’ who agrees with this request. No
prior request for an adjournment has been made.
Please feel free to contact me at any time at +1 (646) 502-5944 or mschumann@sbuslaw.com in
the event of any questions.
Thank you for your kind consideration.
                                                   Yours truly,
                                                   /s/ Moritz Schumann
                                                   Moritz C. Schumann, Esq.


Address: 1500 Broadway, Suite 1902                 Phone: +1 646 502 5778
New York, NY 10036                                 Fax: +1 646 530 8286
         Case 1:20-cv-00918-AKH Document 35
                                         36 Filed 11/11/20
                                                  11/16/20 Page 2 of 2




Cc:    Stewart Weisman, Esq., via e-mail
       Attorney for Defendants




Address: 1500 Broadway, Suite 1902         Phone: +1 646 502 5778
New York, NY 10036                         Fax: +1 646 530 8286
